DANAHY, Judge.
On a four count information, appellant was convicted of trespass to an occupied conveyance (count I), kidnapping (count II), *470sexual battery (count III), and robbery with a deadly weapon (count IV). The trial court announced sentences against appellant of one year on count I, thirty years on count II, thirty years on count III and sixty years on count IV. As orally pronounced by the trial court, the sentence for count III was to be served consecutive to the sentence for count I; the sentence for count II was to be served concurrently with the sentence for count I; and the sentence for count IV was to be served consecutive to the sentence for counts II and III. The written sentence, however, provided that the sentence for count III was to be served consecutive to the sentence for count II and that the sentence for count IV was to be served consecutive to the sentence for count III.
Appellant is correct in his contention that the sentence as orally pronounced by the trial court and the sentence as written and signed by the court, differ. Under the sentence as orally pronounced by the court the appellant could, at most, be required to serve ninety-one years in prison. But under the written sentence, the maximum term of imprisonment was 120 years.
Accordingly, we affirm the convictions but vacate the sentencing order. The case is remanded so that a corrected written order may be entered which conforms to the sentence as orally pronounced. See Sandstrom v. State, 390 So.2d 448 (Fla. 4th DCA 1980); Sampson v. State, 375 So.2d 325 (Fla. 2d DCA 1979).
HOBSON, Acting C. J., and RYDER, J., concur.